OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                         P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                                         -£t
                                                                      ES F°^
             OFFICIAL BUSINESS
                                               -a
             STATE OF TEXAS;                   <

             PENALTY FOR
                                                              f -. 02 1R             $ 00.28s
11/7/2014    PRIVATE USE                                      rJ&A Case^Na^09-t4-0(J3381-eR
JONES, JOE EDWARD            Tr. Gt. ISfcPB^^Bi        MAILED FROM ZIP ^R^AjfjU A
On this day, this Court has granted the^Appelfant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Tuesday, December 30, 2014. NO FURTHER
EXTENSIONS WILL BE ENTERTAINED. NOTE: Petition For Discretionary
Review must be filed with The Court of Criminal Appeals.
                                                                                 Abel Acosta, Clerk

                                                        ICO
                                                     JONES       /              y>
    i? 103 Z', AON      80££ 0£**3L.p.?
    sLQ'QQ $ / f z5*                                IT
                 ssmfings- k '.,1 $•:                CITAkRD,
                                                          RD

                                                    ^ff^ii'il'-'illHu'i'1'1!!-''!